DETAILED ACTION
	This Office action is responsive to communication received 03/16/2021 – application papers received, including IDS , Power of Attorney and miscellaneous letter, styled “Rescission of any Prior Disclaimers and Request to Revisit Art”.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
Applicant’s filing of the continuation data presents the following data:
This application is a CON of 16/780,040 02/03/2020 PAT 11213730 which is a CIP of 16/539,622 08/13/2019 PAT 11027178 which is a CIP of 16/219,651 12/13/2018 ABN. 
This application 17/203,597 03/16/2021 is a CIP of 16/509,420 07/11/2019 ABN
which is a CON of 16/132,053 09/14/2018 PAT 10391371 which is a DIV of 15/629,263 06/21/2017 PAT 10092803 which is a CON of 14/788,243 06/30/2015 PAT 9700770 which is a CIP of 14/143,330 12/30/2013 PAT 9095753 which is a CIP of 13/337,910 12/27/2011 PAT 8684863.
Applicant is being asked to verify the CON status of the current application as it relates to the prior 16/780,040 02/03/2020 PAT 11213730 which is a CIP of 16/539,622 08/13/2019 PAT 11027178 which is a CIP of 16/219,651 12/13/2018 ABN.  A review of the prior applications listed here reveals that the subject matter of the instant application cannot be validated as a CON of 16/780,040, as the subject matter disclosed in the ‘040 application is not included in the current application.  The ‘040 application and the current application appear to be directed to two very different inventions.  
Drawings
The drawings were received on 03/16/2021.  These drawings are acceptable.

   Information Disclosure Statement
Regarding the IDS, received 03/16/2021, the applicant’s submission of a large number of references, many of which are irrelevant with respect to the instant claimed invention, really affects the examining process and takes away a significant amount of time the Office has to work on the merits of a case. True, if prior art or other information material to the patentability of pending claims is discovered that is relevant to a pending case at the Office, the applicant is required to disclose this discovery under 37 CFR 1.97, 37 CFR 1.98, and 37 CFR 1.56. However, a number of prior art references cited in the 03/16/2021 IDS appear to be included without the applicant’s evaluation as to whether the prior art is relevant to the pending claims. By way of example only, note the following references cited in the 03/16/2021 IDS:
USPN 5236164 — Suspension Device for use on Fabric Structures
USPN 996937 — Fountain Pen
USPN 3259404 — Sealed Joint and Gasket Therefor
USPN 3604755 — Cutter Bar, Cutter Chain and Sprocket Assembly
USPN 4450904 — Heat Exchanger Having Means for Supporting the Tubes...
USPN 4538790 — Valve Stem Packing Assembly
USPN 5168767 — Compact Ball Screw Assembly
These references, along with many others cited on the 03/16/2021, have absolutely nothing to do with the claimed invention. Thus, the Office respectfully requests that a better effort be made to screen and submit only those references that really are necessary for the Office to consider and that are relevant for the pending, claimed invention, so that the Office is able to spend time on the merits of the case. These references have been “considered” to the extent that the Document Number, Publication Date and Name of Patentee are consistent with PTO records.
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections - Minor
Claims 7, 15 and 18 are objected to because of the following informalities: 
As to claim 7, line 2, a comma should follow “density” (first occurrence).
As to claim 15, line 2, a comma should follow “density” (first occurrence).
As to claim 18, line 1, it appears that “where” should read --wherein--. 
Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 10,092,803.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘803 claims substantially encompass the claims of the instant application.  Any distinction over the structure of the claimed fastener, weight member and weight mount of the ‘803 patent is deemed to be an obvious variation in the design and implementation of another mechanical expedient for securing the weight member to the weight mount. For example, in the present case, the limitations of “said weight member comprising projections extending radially outwards from said longitudinal axis”, “wherein said weight mount comprises circumferential ramps”, “wherein said circumferential ramps comprise detents, wherein said projections are configured to reside in said detents when said weight member is in said locked position” are deemed to reflect obvious variations of the arrangement for securing the weight member to the weight mount, which one of ordinary skill in the art, before the effective filing date of the claimed invention of the ‘803 patent, would have found obvious to incorporate to prevent inadvertent separation of the weight member from the weight mount.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 10,092,803 in view of Daly (USPN 4,052,075).  The claims of the ‘803 patent lack “wherein said compressible member comprises an elastomeric material”.  Instead, the claimed invention of the ‘803 patent makes use of a spring in the form of a wave washer.  Daly shows it to be old in the art to make use of a compressible elastomeric material in the shape of an O-ring (34) to seal the connection between a weight screw member and a weight mount or bore.  See col. 2, lines 56-60 and Fig. 5 in Daly.  In view of the patent to Daly, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘803 patent by replacing the wave washer with a compressible member comprising an elastomeric material, with there being a reasonable expectation of success that an elastomeric material used as a compressible member would have provided a satisfactory seal between the fastener and the weight mount.  Here, the substitution of a compressible member comprising an elastomeric material for the wave spring in the claimed invention of the ‘803 patent would have involved the simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Claims 4-6, 8-9 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 10,092,803 in view of Cackett (USPN 8,753,227).   The claims of the ‘803 patent lacks a weight member having first and second portions attached to one another and wherein the first portion having a density and the second portion having a second density, with the first density is greater than the second density.  Essentially, claims 4-6 present a multi-density weight member.  Here, Cackett shows a multi-material weight screw for a club head, wherein the multi-weight screw includes first and second portions (500, 600) made of two different materials (i.e., Fig. 11; col. 5, lines 55-63) so that a golfer may customize the weight of a club head.  See col. 1, lines 20-29 in Cackett.  In view of the patent to Cackett, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘803 patent by forming the weight member with a first and second portion affixed to one another, with the first and second portions each having a different density, as there would have been a reasonable expectation of success that a golfer would have been able to more closer tailor the weight distribution of the club head, as desired.  Here, replacing the claimed weight member of the ‘803 patent with a weight member with first and second portions having respective first and second densities, as taught by Cackett, would have involved applying a known technique to a known device ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   In addition, any distinction over the structure of the claimed fastener, weight member and weight mount of the ‘803 patent is deemed to be an obvious variation in the design and implementation of another mechanical expedient for securing the weight member to the weight mount. For example, in the present case, the limitations of “said weight member comprising projections extending radially outwards from said longitudinal axis”, “wherein said weight mount comprises circumferential ramps”, “wherein said circumferential ramps comprise detents, wherein said projections are configured to reside in said detents when said weight member is in said locked position” are deemed to reflect obvious variations of the arrangement for securing the weight member to the weight mount, which one of ordinary skill in the art, before the effective filing date of the claimed invention of the ‘803 patent, would have found obvious to incorporate to prevent inadvertent separation of the weight member from the weight mount.
Claims 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 10,092,803 in view of Cackett (USPN 8,753,227) and Bennett (US PUBS 2015/0111661).  The claimed invention of the ‘803 patent, as modified by Cackett, lacks the feature of the weight mount “made of a third material having a third density wherein said third density is less than said first density”.  Bennett shows it to be old in the art to provide diverse densities for the sole, the sole plate including the weight member and the weight mount for the weight member.  See paragraphs [0007, 0162, 0169] in Bennett.  The multi-material construction of the club head helps provide more discretionary mass for selective placement on the club head to help increase the moment of inertia and maintain a lower center of gravity.  See paragraphs [0003, 0006, 0171, 0172] in Bennett.  In view of the publication to Bennett, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘803 patent to include a weight mount made of a third material having a third density wherein said third density is less than said first density, with there being a reasonable expectation of success that the weight of the club head may be more closely controlled by selecting suitable materials of different densities for the weight member and the weight mount.  
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 10,092,803 in view of Cackett (USPN 8,753,227) and Daly (USPN 4,052,075).  The claims of the ‘803 patent, as modified by Cackett, lack “wherein said compressible member comprises an elastomeric material”.  Instead, the claimed invention of the ‘803 patent makes use of a spring in the form of a wave washer.  Daly shows it to be old in the art to make use of a compressible elastomeric material in the shape of an O-ring (34) to seal the connection between a weight screw member and a weight mount or bore.  See col. 2, lines 56-60 and Fig. 5 in Daly.  In view of the patent to Daly, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘803 patent by replacing the wave washer with a compressible member comprising an elastomeric material, with there being a reasonable expectation of success that an elastomeric material used as a compressible member would have provided a satisfactory seal between the fastener and the weight mount.  Here, the substitution of a compressible member comprising an elastomeric material for the wave spring in the claimed invention of the ‘803 patent would have involved the simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Claims 16, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 10,092,803 in view of Willett (USPN 6,773,360).   Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘803 claims, on one hand, encompass many of features of the claims of the instant application, including a hosel, a ball striking face, a sole, a crown, a skirt, a weight mount, a weight member, and a compressible member.  Any distinction over the structure of the claimed fastener, weight member and weight mount of the ‘803 patent is deemed to be an obvious variation in the design and implementation of another mechanical expedient for securing the weight member to the weight mount.  For example, in the present case, the limitations of “said weight member comprising projections extending radially outwards from said longitudinal axis”, “wherein said weight mount comprises circumferential ramps”, “wherein said circumferential ramps comprise detents, wherein said projections are configured to reside in said detents when said weight member is in said locked position” are deemed to reflect obvious variations of the arrangement for securing the weight member to the weight mount, which one of ordinary skill in the art, before the effective filing date of the claimed invention of the ‘803 patent, would have found obvious to incorporate to prevent inadvertent separation of the weight member from the weight mount.  Also, the claims of the ‘803 patent lack the now-claimed features “wherein said weight mount comprises an outer member abutting an external surface of said golf club head and an inner member abutting an internal surface of said golf club head, wherein said outer member is affixed to said inner member” (claim 16) and “wherein said inner member is affixed to said outer member via a threaded interface” (claim 17).  Here, Willett shows it to be old in the art to provide what may be considered a weight mount having inner and outer members (i.e., col. 5, lines 31-42; Fig. 7, inner element 234 serves as an inner member abutting an internal surface of the golf club head and outer element 202 serves as an outer member abutting an external surface of the golf club head). Here, element (104) in Willett may be considered a weight member.  The arrangement in Willett provides for retention of the weight assembly.  In view of the teaching in Willett, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘803 patent by incorporating an inner and outer member as part of the weight mount for ease of assembly.  Although Willett relies on a press-fit arrangement to secure the identified inner and outer members, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to employ a threaded interface to take advantage of another common mechanical expedient for connecting mating parts.  
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 10,092,803 in view of Willett (USPN 6,773,360) and Daly (USPN 4,052,075).  The claims of the ‘803 patent, as modified by Willett, lack “wherein said compressible member comprises an elastomeric material”.  Instead, the claimed invention of the ‘803 patent makes use of a spring in the form of a wave washer.  Daly shows it to be old in the art to make use of a compressible elastomeric material in the shape of an O-ring (34) to seal the connection between a weight screw member and a weight mount or bore.  See col. 2, lines 56-60 and Fig. 5 in Daly.  In view of the patent to Daly, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘803 patent by replacing the wave washer with a compressible member comprising an elastomeric material, with there being a reasonable expectation of success that an elastomeric material used as a compressible member would have provided a satisfactory seal between the fastener and the weight mount.  Here, the substitution of a compressible member comprising an elastomeric material for the wave spring in the claimed invention of the ‘803 patent would have involved the simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 9,700,770.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘770 claims substantially encompass the claims of the instant application.  Any distinction over the structure of the claimed fastener, weight member and weight mount of the ‘770 patent is deemed to be an obvious variation in the design and implementation of another mechanical expedient for securing the weight member to the weight mount.  For example, in the present case, the limitations of “said weight member comprising projections extending radially outwards from said longitudinal axis”, “wherein said weight mount comprises circumferential ramps”, “wherein said circumferential ramps comprise detents, wherein said projections are configured to reside in said detents when said weight member is in said locked position” are deemed to reflect obvious variations of the arrangement for securing the weight member to the weight mount, which one of ordinary skill in the art, before the effective filing date of the claimed invention of the ‘770 patent, would have found obvious to incorporate to prevent inadvertent separation of the weight member from the weight mount.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 9,700,770 in view of Daly (USPN 4,052,075).  The claims of the ‘770 patent lack “wherein said compressible member comprises an elastomeric material”.  Instead, the claimed invention of the ‘770 patent makes use of a spring in the form of a wave washer.  Daly shows it to be old in the art to make use of a compressible elastomeric material in the shape of an O-ring (34) to seal the connection between a weight screw member and a weight mount or bore.  See col. 2, lines 56-60 and Fig. 5 in Daly.  In view of the patent to Daly, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘770 patent by replacing the wave washer with a compressible member comprising an elastomeric material, with there being a reasonable expectation of success that an elastomeric material used as a compressible member would have provided a satisfactory seal between the fastener and the weight mount.  Here, the substitution of a compressible member comprising an elastomeric material for the wave spring in the claimed invention of the ‘770 patent would have involved the simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 4-6, 8, 9 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN  9,700,770 in view of Cackett (USPN 8,753,227).   The claims of the ‘770 patent lacks a weight member having first and second portions attached to one another and wherein the first portion having a density and the second portion having a second density, with the first density is greater than the second density.  Essentially, claims 4-6 present a multi-density weight member.  Here, Cackett shows a multi-material weight screw for a club head, wherein the multi-weight screw includes first and second portions (500, 600) made of two different materials (i.e., Fig. 11; col. 5, lines 55-63) so that a golfer may customize the weight of a club head.  See col. 1, lines 20-29 in Cackett.  In view of the patent to Cackett, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘770 patent by forming the weight member with a first and second portion affixed to one another, with the first and second portions each having a different density, as there would have been a reasonable expectation of success that a golfer would have been able to more closer tailor the weight distribution of the club head, as desired.  Here, replacing the claimed weight member of the ‘770 patent with a weight member with first and second portions having respective first and second densities, as taught by Cackett, would have involved applying a known technique to a known device ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   In addition, any distinction over the structure of the claimed fastener, weight member and weight mount of the ‘770 patent is deemed to be an obvious variation in the design and implementation of another mechanical expedient for securing the weight member to the weight mount. For example, in the present case, the limitations of “said weight member comprising projections extending radially outwards from said longitudinal axis”, “wherein said weight mount comprises circumferential ramps”, “wherein said circumferential ramps comprise detents, wherein said projections are configured to reside in said detents when said weight member is in said locked position” are deemed to reflect obvious variations of the arrangement for securing the weight member to the weight mount, which one of ordinary skill in the art, before the effective filing date of the claimed invention of the ‘770 patent, would have found obvious to incorporate to prevent inadvertent separation of the weight member from the weight mount.
Claims 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 9,700,770 in view of Cackett (USPN 8,753,227) and Bennett (US PUBS 2015/0111661).  The claimed invention of the ‘770 patent, as modified by Cackett, lacks the feature of the weight mount “made of a third material having a third density wherein said third density is less than said first density”.  Bennett shows it to be old in the art to provide diverse densities for the sole, the sole plate including the weight member and the weight mount for the weight member.  See paragraphs [0007, 0162, 0169] in Bennett.  The multi-material construction of the club head helps provide more discretionary mass for selective placement on the club head to help increase the moment of inertia and maintain a lower center of gravity.  See paragraphs [0003, 0006, 0171, 0172] in Bennett.  In view of the publication to Bennett, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘770 patent to include a weight mount made of a third material having a third density wherein said third density is less than said first density, with there being a reasonable expectation of success that the weight of the club head may be more closely controlled by selecting suitable materials of different densities for the weight member and the weight mount.  
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 9,700,770 in view of Cackett (USPN 8,753,227) and Daly (USPN 4,052,075).  The claims of the ‘770 patent, as modified by Cackett, lack “wherein said compressible member comprises an elastomeric material”.  Instead, the claimed invention of the ‘770 patent makes use of a spring in the form of a wave washer.  Daly shows it to be old in the art to make use of a compressible elastomeric material in the shape of an O-ring (34) to seal the connection between a weight screw member and a weight mount or bore.  See col. 2, lines 56-60 and Fig. 5 in Daly.  In view of the patent to Daly, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘770 patent by replacing the wave washer with a compressible member comprising an elastomeric material, with there being a reasonable expectation of success that an elastomeric material used as a compressible member would have provided a satisfactory seal between the fastener and the weight mount.  Here, the substitution of a compressible member comprising an elastomeric material for the wave spring in the claimed invention of the ‘770 patent would have involved the simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Claims 16, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 9,700,770 in view of Willett (USPN 6,773,360).   Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘770 claims, on one hand, encompass many of features of the claims of the instant application, including a hosel, a ball striking face, a sole, a crown, a skirt, a weight mount, a weight member, and a compressible member.  Any distinction over the structure of the claimed fastener, weight member and weight mount of the ‘770 patent is deemed to be an obvious variation in the design and implementation of another mechanical expedient for securing the weight member to the weight mount.  For example, in the present case, the limitations of “said weight member comprising projections extending radially outwards from said longitudinal axis”, “wherein said weight mount comprises circumferential ramps”, “wherein said circumferential ramps comprise detents, wherein said projections are configured to reside in said detents when said weight member is in said locked position” are deemed to reflect obvious variations of the arrangement for securing the weight member to the weight mount, which one of ordinary skill in the art, before the effective filing date of the claimed invention of the ‘770 patent, would have found obvious to incorporate to prevent inadvertent separation of the weight member from the weight mount.  Also, the claims of the ‘770 patent lack the now-claimed features “wherein said weight mount comprises an outer member abutting an external surface of said golf club head and an inner member abutting an internal surface of said golf club head, wherein said outer member is affixed to said inner member” (claim 16) and “wherein said inner member is affixed to said outer member via a threaded interface” (claim 17).  Here, Willett shows it to be old in the art to provide what may be considered a weight mount having inner and outer members (i.e., col. 5, lines 31-42; Fig. 7, inner element 234 serves as an inner member abutting an internal surface of the golf club head and outer element 202 serves as an outer member abutting an external surface of the golf club head). Here, element (104) in Willett may be considered a weight member.  The arrangement in Willett provides for retention of the weight assembly.  In view of the teaching in Willett, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘770 patent by incorporating an inner and outer member as part of the weight mount for ease of assembly.  Although Willett relies on a press-fit arrangement to secure the identified inner and outer members, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to employ a threaded interface to take advantage of another common mechanical expedient for connecting mating parts.  
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 9,700,770 in view of Willett (USPN 6,773,360) and Bennett (US PUBS 2015/0111661).  The claimed invention of the ‘770 patent, as modified by Willett, lacks the feature of the weight mount “is affixed to said sole, where a density of said weight member is less than a density of said sole which is less than a density of said weight member”.  Bennett shows it to be old in the art to provide diverse densities for the sole, the sole plate including the weight member and the weight mount for the weight member.  See paragraphs [0007, 0162, 0169] in Bennett.  The multi-material construction of the club head helps provide more discretionary mass for selective placement on the club head to help increase the moment of inertia and maintain a lower center of gravity.  See paragraphs [0003, 0006, 0171, 0172] in Bennett.  In view of the publication to Bennett, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘770 patent to include a weight mount made of a third material having a third density wherein said third density is less than said first density, with there being a reasonable expectation of success that the weight of the club head may be more closely controlled by selecting suitable materials of different densities for the weight member and the weight mount.  
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 9,700,770 in view of Willett (USPN 6,773,360) and Daly (USPN 4,052,075).  The claims of the ‘770 patent lack “wherein said compressible member comprises an elastomeric material”.  Instead, the claimed invention of the ‘770 patent makes use of a spring in the form of a wave washer.  Daly shows it to be old in the art to make use of a compressible elastomeric material in the shape of an O-ring (34) to seal the connection between a weight screw member and a weight mount or bore.  See col. 2, lines 56-60 and Fig. 5 in Daly.  In view of the patent to Daly, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘770 patent by replacing the wave washer with a compressible member comprising an elastomeric material, with there being a reasonable expectation of success that an elastomeric material used as a compressible member would have provided a satisfactory seal between the fastener and the weight mount.  Here, the substitution of a compressible member comprising an elastomeric material for the wave spring in the claimed invention of the ‘770 patent would have involved the simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 9,744,415.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘415 claims substantially encompass the claims of the instant application.  Any distinction over the structure of the claimed fastener, weight member and weight mount of the ‘415 patent is deemed to be an obvious variation in the design and implementation of another mechanical expedient for securing the weight member to the weight mount. For example, in the present case, the limitations of “said weight member comprising projections extending radially outwards from said longitudinal axis”, “wherein said weight mount comprises circumferential ramps”, “wherein said circumferential ramps comprise detents, wherein said projections are configured to reside in said detents when said weight member is in said locked position” are deemed to reflect obvious variations of the arrangement for securing the weight member to the weight mount, which one of ordinary skill in the art, before the effective filing date of the claimed invention of the ‘415 patent, would have found obvious to incorporate to prevent inadvertent separation of the weight member from the weight mount.  Note that claims 1 and 2 of the ‘415 patent require similar features to those now-claimed and recite such elements as “weight mounts”, “locking feature”, “weight retainer”, “ramp”, “engagement feature comprises a protrusion” and “detent”. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 9,744,415 in view of Daly (USPN 4,052,075).  The claims of the ‘803 patent lack “wherein said compressible member comprises an elastomeric material”.  Instead, the claimed invention of the ‘415 patent makes use of a spring that is dome shaped.  Daly shows it to be old in the art to make use of a compressible elastomeric material in the shape of an O-ring (34) to seal the connection between a weight screw member and a weight mount or bore.  See col. 2, lines 56-60 and Fig. 5 in Daly.  In view of the patent to Daly, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘415 patent by replacing the dome shaped spring with a compressible member comprising an elastomeric material, with there being a reasonable expectation of success that an elastomeric material used as a compressible member would have provided a satisfactory seal between the fastener and the weight mount.  Here, the substitution of a compressible member comprising an elastomeric material for the wave spring in the claimed invention of the ‘415 patent would have involved the simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

		     Further Observations on Obviousness-type Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related patents listed herein below. While no double patenting rejections based on the patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related  patents identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the prior patents listed here conflict, or do not conflict, with the claims of the instant application.
USPNs:  8684863; 9095753; 9205312; 9216333; 9504884; 9700767; 9707458; 10391371; and 10092804
Further References of Interest
The following prior art is being made of record and while not relied upon is considered pertinent to applicant's disclosure:
Fig. 2A in Fiedler shows projections around a circumference of a fastener;
Fig. 11 in Kingston;
Fig. 1 in DiMarco;
Fig. 2 in Yamamoto (‘347);
Fig. 4A in Demkoski;
Figs. 3 and 5 in Yamamoto (‘180); 
Fig. 15B in Beach;
Figs. 1 and 4 in Lo;
Figs. 40-43 in Cleghorn;
Fig. 15 in Kingston (‘602);
Figs. 1, 3 in Myers;
Fig. 55 in Sanchez;
Fig. 58 in Cleghorn (‘966);
Fig. 2 in Yamamoto (‘431);
Figs. 3, 8 in Yamamoto (‘934);
Fig. 9 in Nakamura;
Figs. 2, 14 in Dawson;
Fig. 12 in Chao;
Fig. 1 in Reinwall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711